Bleckley, Judge.
1. In the matter of counsel fees, we find it impossible to distinguish this case, in principle, from that of Rodgers vs. Hamilton, 49 Georgia Reports, 604. If that case was correctly ruled, the fees are not recoverable.
2. The dismissal of a suit in a court of record is provable by the record. Until it be shown that a transcript cannot be obtained, no inferior evidence is admissible to show the existence of the suit, or what became of it, where these questions are directly in issue, as in'the present case.
3. It was not improper to amend the verdict, under the circumstances detailed in the record.
Judgment reversed.